PeaRSON, J.
The rule is settled that, under a general residuary clause, every thing passes that is not disposed of by the will.
*501It may be true that the testatrix did not know she was entitled to the absolute property in the slaves; we are inclined to think such was the fact, because she seems to have been doubtful whether there would be any thing left after paying off the specific and general legacies; but however this may have been, it is not sufficient to make an exception to the rule. The grounds upon which exceptions are made, are .stated and discussed in Lea v. Brown, ante 141. This case does not come within any principle that has been recognized as sufficient to make it an exception. The presumption is that every one who makes a will, intends to dispose of his whole estate, and one purpose of a general residuary clause is, to dispose of such things as may have been forgotten or overlooked, or may be unknown.
The plaintiffs have no pretext for setting up a claim to the pecuniary legacies of $100. These legacies have no reference to, or connection with, the slaves whatever.
Pee CueiaM, Bill dismissed.